Citation Nr: 0624873	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from January 1943 
to February 1946, and from September 1950 to April 1952.

The claim involving PTSD comes to the Board of Veterans' 
Appeals (Board) from a an April 2004 RO rating decision, and 
the issue involving TDIU comes to the Board from a June 2005 
RO rating decision.  The veteran requested a Board video 
hearing, it was held in April 2006, and its transcript is 
associated with the file.

FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by obsessional 
rituals, which interfered with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, or neglect 
of personal appearance or hygiene. 

2.  The veteran's only service connected disability is PTSD.   

3.  The preponderance of the evidence reflects that the 
veteran is not unemployable due solely to his service-
connected disability.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.10, 4.130, Diagnostic Code § 9411 (2005).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim for increased rating

By a July 1992 rating decision, the RO granted original 
service connection compensation for PTSD rated as 10 percent 
disabling.  His rating was increased to 30 percent by a May 
2000 rating decision.  Then in October 2003, he again filed a 
claim for an increased rating.  Subsequently, by an April 
2004 rating decision, the RO increased the rating to its 
current 50 percent, effective from October 2003.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10. 

Under the applicable criteria, a 50 percent rating for PTSD 
is assigned when a veteran has occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code § 9411.  

Qualifying for a 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code § 9411.

The evidence since the veteran filed his increased rating 
claim essentially consists of written statements from the 
veteran and his spouse, hearing transcript, VA treatment and 
assessment records since October 2001, and January 2004 and 
May 2005 VA examination reports.  While the veteran was 
clearly affected by, and sought treatment for PTSD symptoms, 
the record simply does not reflect symptomatology 
commensurate with a 70 percent rating.

It has been reported by the veteran and his wife that his 
PTSD symptoms have worsened.  For example, in a November 2005 
statement, the veteran reported much stress related to his 
son who is 50 percent service connected for PTSD and the 
death of his daughter, feelings of hopelessness and 
worthlessness, suicidal ideations, isolation, and trouble 
with thinking and memory.  At his April 2006 hearing, he 
reported that his temperament had gotten worse.  Similarly, 
in a January 2006 statement from his wife, she reported the 
veteran suffered from horrible dreams and flashbacks related 
to a train accident that occurred in the military, 
depression, isolation, anxiety, and anger.
  
Although the above symptoms have been reported, VA progress 
notes since October 2001, have routinely described the 
veteran as appropriately groomed, with good judgment and 
insight, no suicidal or homicidal ideations, and logical and 
coherent thought process.  Furthermore, the overall clinical 
picture appears to relate much of the mental symptoms with 
the death of his daughter rather than PTSD.  For example, in 
November 2003, the veteran's daughter passed away, and that 
incident appeared to cause him much grief as reported in a 
March 2004 progress note.  At that same visit, the veteran 
reported anger with thoughts of wanting to hurt someone, and 
suicidal ideation.  Subsequently, at a May 2005 VA 
examination, he reported guilt associated with the death of 
his daughter.

At a January 2004 VA examination, the veteran reported 
increasing nightmares, frustration, and anger.  The 
nightmares involved a train accident that occurred while in 
the military.  He further reported that he and his wife of 58 
years were not close, yet he sometimes visited in-laws.  He 
worked with the postal service for 30 years, in which he took 
an early retirement in 1979, and subsequently worked for a 
grocery store until 1983.  Since his retirement, he has spent 
most of his time walking and doing chores around the house.  
Upon mental status examination, the provider noted some 
anxiety, but with normal speech, insight and judgment.  The 
veteran denied suicidal intent and homicidal ideation, but 
had some suicidal ideation.  The provider further opined that 
he was competent for VA purposes, but displayed social 
impairment as a result of PTSD.

During a May 2005 VA examination, as previously stated, the 
veteran reported guilt related to his daughter's death, and 
recurrent nightmares about once a month, involving the 
previously reported train accident.  He further reported that 
he and his wife were getting along well and were close, and 
that he visited with in-laws and attended church.  He further 
reported some suicidal ideation, but no intent, and denied 
homicidal ideation.  Upon examination, the provider noted a 
depressed mood, but with normal thought process, insight and 
judgment.  The provider further opined that the veteran was 
competent for VA purposes, and that the PTSD symptoms did not 
preclude employment, nor did he have impaired social 
functioning or thought process.  The provider did note that 
the veteran had some depression, partly attributable to PTSD 
symptoms and the death of his daughter.

In sum, it is clear that the veteran suffers from PTSD 
symptoms as detailed above; however, the preponderance of the 
evidence does not reflect an overall picture with 
occupational and social impairment, with deficiencies in most 
areas, suitable for a 70 percent rating.  For instance, 
although depression was reported, in clinical settings, he 
was routinely described as appropriately groomed, with normal 
thought process, insight, and judgment.  Furthermore, while 
he reported isolation, he nevertheless attended church 
activities where he saw those he considered his friends.  
Moreover, the provider from the May 2005 examination reported 
that he believed the PTSD symptoms did not preclude 
employment, and there was no impairment with thought process 
or communications.  Thus, the overall preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD and the claim is denied.  38 U.S.C.A. § 
5107(b). 

II. Claim for TDIU

TDIU may be assigned where the scheduler rating is less  than 
total when the disabled person is, in the judgment of the 
Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If  
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

At the time he filed his claim for TDIU, the veteran was 
service connected for PTSD (rated as 50 percent disabling).  
Since an increased rating has been denied, as detailed above, 
he does not meet the schedular criteria for TDIU under 38 
C.F.R. §§  4.16(a), 4.25.  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of a service-connected 
disability, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation, 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant  
must be unemployable solely as a result of service-connected  
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.   
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet.  App. 361, 363 (1993).

In determining whether a veteran is entitled to TDIU, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  38 C.F.R. §§ 3.340, 3.341(a), 4.19; 
Hersey v. Derwinski, 2 Vet. App. 91, 94  (1992).

As discussed in detail above, the record does not reflect 
that his service-connected PTSD symptoms actually prevented 
him from working.  For example, he regularly appeared 
appropriately groomed with normal thought process, insight, 
and judgment in clinical settings.  The veteran worked with 
the postal service for 30 years and with a private grocery 
store thereafter, he regularly attended church and worked 
around the yard.  Moreover, as reported in a September 2005 
statement from the veteran, he is receiving Social Security 
Administration benefits due to age, and not from a 
disability.  The Board acknowledges that his global 
assessment of functioning score (GAF) had dropped from 46 to 
44 by the time of his May 2005 VA examination.  GAF scores 
between 41 and 50 reflect "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV.  Yet as detailed above, a VA examiner specifically 
concluded that the veteran's symptoms did not preclude 
employment, and that he was not socially or cognitively 
impaired, and as last reported by the veteran, he and his 
wife were close and got along well. 

In short, the evidence does not show that the veteran's 
service-connected disability placed his case in a different 
position than that of similarly rated veterans or actually 
prevented him from performing the physical and mental acts 
required for  gainful employment.  Accordingly, the Board 
finds that a preponderance of the evidence is against 
assigning a TDIU.  As the preponderance of the evidence is 
against the claim, it must be denied.  38  U.S.C.A. § 
5107(b). 

III. Duty to notify and assist

In an October 2005 letter, VA notified the veteran of 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and the matter was readjudicated in 
a December 2005 statement of the case.  Similarly, by a March 
2006 letter, he was notified of the gradation in disability 
rating assignments, and how effective dates for award of 
benefits are assigned in accordance with Dingess v. 
Nicholson, 19 Vet.  App. 473 (2006).  Any defect with timing 
of this latter notice is harmless error, since the 
preponderance of the evidence is against the veterans' claims 
for an increased rating and a TDIU, thus making the issues of 
a disability rating and effective date moot.  See Bernard v. 
Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's relevant VA and private treatment 
records are associated with the file; there are no 
indications that relevant records exist that have not been 
obtained.  Several VA examinations were conducted; their 
reports were reviewed and are associated with the file as 
well.  38 U.S.C.A. § 5103A(d).  VA has satisfied its duties 
to notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).

ORDER

A rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


